COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Telly J. Smith v. The State of Texas

Appellate case number:      01-14-01034-CR

Trial court case number:    1413462

Trial court:                230th Judicial District Court of Harris County

       Appellant’s court-appointed counsel filed a brief on May 20, 2015, concluding
that the above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967). On May 27, 2015, appellant, acting pro se, submitted
the form motion, filed on June 1, 2015, requesting access to a copy of the record to
prepare a response to counsel’s brief and requesting a 30-day extension of time to file his
pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex.
Crim. App. 2014). On June 2, 2015, because appellant’s counsel failed to file a motion to
withdraw and the notice and letter required under Kelly, 436 S.W.3d at 319–20, with his
Anders brief, we ordered counsel to send the required letter and file the motion to
withdraw and notice within 10 days of the date of that order.
        Accordingly, we grant appellant’s pro se motion requesting the record and order
the trial court clerk, no later than 10 days from the date of this order, to provide a copy of
the record, including the clerk’s record, the reporter’s record, and any supplemental
records, to the pro se appellant. The trial court clerk shall further certify to this Court,
within 15 days of the date of this order, the date upon which delivery of the record to the
appellant is made.
       Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: June 9, 2015